DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a surgical fixation system, classified in A61F2/0811.
Group II, claims 13-19, drawn to a method of knotless repairing tissue including a rip-stop cinched loop, classified in A61F2002/0852.
Group III, claim 20, drawn to a method of knotless repairing tissue including a cinched loop, classified in A61F2002/0852.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a surgical fixation system, comprising: a fixation device; an adjustable loop connected to the fixation device; a continuous loop connected to the adjustable loop; and a shuttle construct connected to the continuous loop, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 2883518 to Gustafson.  Gustafson teaches an implant comprising: a body; an adjustable loop connected to said body; a self-locking knot connected to the adjustable loop; and a shuttle suture connected to the self-locking knot. The described implant may also be used in the methods outlined in Group II and III.
During a telephone conversation with Todd Barrett on 29 November 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Comments
It is noted that claims 1-12 are recited as a “system” which does not clearly set forth which statutory category the invention belongs.  It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 & 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2883518 (Gustafson).
Regarding Claim 1, Gustafson discloses a surgical fixation system (Fig. 1, 100 – implant; Paragraph 0020), comprising: a fixation device (Fig. 1, 10 – body; Paragraph 0020); an adjustable loop (Fig. 1, 42 – adjustable loop; Paragraph 0020) connected to the fixation device; a continuous loop (Fig. 1, 46 – adjustable tails; Paragraph 0020) connected to the adjustable loop; and a shuttle construct connected to the continuous loop (Figure 1, 60 – second filament; Paragraph 0021).
Regarding Claim 2, Gustafson discloses the system as recited in claim 1, wherein the fixation device is a button or an anchor (Figs. 2a-c, 10 – body; Paragraph 0023). 
Regarding Claim 8, Gustafson discloses the system as recited in claim 1, wherein the shuttle construct includes a suture strand that is attached to the continuous loop (Fig. 6, limb – 54; Paragraph 0033).
Regarding Claim 9, Gustafson discloses the system as recited in claim 1, wherein the shuttle construct includes a suture loop (Fig. 6, opening(s) – 70, 72, 74, & 76; Paragraph 0034), a suture pocket formed in the suture loop (Fig. 6, opening(s) – 70, & 74; Paragraph 0035), and a suture tail that extends from the suture loop (Fig. 6, receiving portion – 66, Paragraph 21).
Regarding Claim 10, Gustafson discloses the system as recited in claim 9, wherein a first portion of the suture loop is attached to the continuous loop (Fig. 6, body facing surface – 54b; Paragraph 0035) and the suture tail is connected to a second portion (Fig. 6, receiving portion – 66; Paragraph 0035) of the suture loop that is located at an opposite end of the suture loop from the first portion (Fig. 6, limb – 62; Paragraph 0033).
Regarding Claim 11, Gustafson discloses the system as recited in claim 9, wherein the suture loop establishes a central opening and the suture pocket establishes an opening that is separate from the central opening (Fig. 6, opening – 74; Paragraph 0034).
Regarding Claim 12, Gustafson discloses the system as recited in claim 1, comprising a reinforcement material connected to the fixation device and being unattached to both the adjustable loop and the continuous loop (Fig. 6, third filament – 80; Paragraph 0022) , wherein the reinforcement material is tensionable separately from both the adjustable loop and the continuous loop (Fig. 6, thru-hole – 24d; Paragraph 0022), wherein the reinforcement material includes a suture tape that is looped through apertures of the fixation device (Fig. 6, limb(s) – 82, & 84; Paragraph 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2883518 (Gustafson) in further view of EP 2455002 (Zajac).
Regarding claim 3, Gustafson discloses the system with an adjustable loop of claim 1. However, Gustafson fails to disclose that said adjustable loop has a first eyesplice loop received through a first aperture of the fixation device, and a second eyesplice loop received through a second aperture of the fixation device.
Zajac teaches, in a field related to surgical fixation systems, that eyesplice loops can be used on adjustable loops (Zajac; Fig. 16, eyesplices – 44a & 44b; Paragraph 0054).
Thus, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to modify Gustafson in view of Zajac in order to have adjustable loops with eyesplice loops. The benefit of this modification would be that eyesplice loops are known for their permanence and lack of stress put on the filament, increasing the longevity of the surgical fixation system.
Regarding claim 4, Gustafson (as modified) teaches the system as recited in claim 3, wherein the adjustable loop includes a first free braid strand for adjusting the first adjustable eyesplice loop (Fig. 4, terminal end – 52t; Paragraph 0028) and a second free braid strand for adjusting the second adjustable eyesplice loop (Fig 4, terminal end – 54t; Paragraph 0028).
Regarding claim 5, Gustafson (as modified) teaches the system as recited in claim 4, wherein the first free braid strand extends from a first spliced section of the adjustable loop (Fig. 4, limb – 52; Paragraph 0028) and the second free braid strand extends from a second spliced section of the adjustable loop (Fig. 4, limb – 54; Paragraph 0028).
Regarding claim 7, Gustafson discloses the system with an adjustable loop of claim 1 and having a portion of the continuous loop rest over top of an interconnection of the first adjustable loop and second adjustable loop (Fig. 6, knot – 46; Paragraph 0035). However, Gustafson fails to discloses the use of an eyesplice loop as an option for the adjustable loops.
Zajac teaches, in a field related to surgical fixation systems, that eyesplice loops can be used on adjustable loops (Zajac; Fig. 16, eyesplices – 44a & 44b; Paragraph 0054).
Thus, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to modify Gustafson in view of Zajac in order to have adjustable loops with eyesplice loops. The benefit of this modification would be that eyesplice loops are known for their permanence and lack of stress put on the filament, increasing the longevity of the surgical fixation system.
Regarding claim 6, Gustafson discloses the system with a continuous loop of claim 1. However, Gustafson fails to disclose that said continuous loop is non-adjustable.
Zajac teaches, in a field related to surgical fixation systems, that a loop can be made non-adjustable (Zajac; Fig. 33, non-adjustable loop – 131; Paragraph 0068).
Thus, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to modify Gustafson in view of Zajac in order to have the continuous loop be non-adjustable. The benefit of this modification would be that it ensures only one of the loops used for fixation need to be adjusted and that its adjustment would not change the state of the continuous loop.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8628573 (Roller) an adjustable suture-button construct. EP 2581047 (Jolly) a fixation system for knotless tissue reconstruction. US 20180360440 (Guerra) methods of making reinforcing soft tissue grafts with suture loop/needle constructs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM GARRY ROARK whose telephone number is (571)272-8051. The examiner can normally be reached 9:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM GARRY ROARK/Examiner, Art Unit 3774                                                                                                                                                                                                        

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774